DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04-19-2022, 06-27-2022, and 07-13-2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2014/0302382 hereinafter Kambara. 
Regarding Claim 1, Kambara teaches a solid electrolyte comprising: an alkali metal element [Li]; phosphorous; sulfur; a halogen element; and a metal element such as Zn or Ge (paragraphs 55-61), wherein the metal element has a first ionization energy of 910 KJ/mol [Zn], wherein in an X-ray diffraction pattern measured with CuKα1 radiation, peaks are present at positions 2θ = 25.1±0.3 deg and 29.8±0.3 deg (paragraphs 40-46, see Examples 1-20), and wherein a molar ratio of a total content of the lithium element and the metal element to a content of the phosphorous element is 2.2 or more and 6.7 or less (paragraphs 55, 64). 
Regarding Claim 3, Kambara teaches that a molar ratio of a content of the lithium (Li) element to the content of the phosphorus (P) element is 2.0 or more and 6.5 or less; a molar ratio of a content of the sulfur (S) element to the content of the phosphorus (P) element is 4.0 or more and 5.5 or less; a molar ratio of a content of the at least one halogen (X) element to the content of the phosphorus (P) element is 0.50 or more and 2.2 or less; and a molar ratio of a content of the metal (M) element to the content of the phosphorus (P) element is more than 0 and 2.0 or less (paragraphs 55, 64). 
Regarding Claim 5, Kambara teaches that a molar ratio of a content of the metal (M) element to a content of the lithium (Li) element is more than 0 and 1.0 or less (paragraphs 55, 64). 
Regarding Claim 6, Kambara teaches that the halogen (X) element comprises at least one of chlorine (Cl) and bromine (Br) elements (paragraph 54).
Regarding Claim 7, Kambara teaches that the sulfide solid electrolyte has a composition represented by the following formula: LiaMbPScXd wherein X represents the at least one halogen (X) element, M represents the at least one metal (M) element, a represents 3.0 or more and 6.5 or less, b represents more than 0 and 2.0 or less, c represents 3.5 or more and 5.5 or less, and d represents 0.50 or more and 3.0 or less (paragraphs 55, 64). 
Regarding Claims 8, Kambara teaches that in the X-ray diffraction pattern, a peak is present at a position selected from 2θ = 16.3±0.3 deg (paragraphs 40-47). 
Regarding Claims 9-11, Kambara teaches a battery comprising: a positive electrode layer, a negative electrode layer, and a solid electrolyte layer disposed between the positive electrode layer and the negative electrode layer, wherein the solid electrolyte layer or the electrode layer comprises the sulfide solid electrolyte as described above and further includes a dispersion medium (paragraphs 207, 360). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness  or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2014/0302382 hereinafter Kambara in view of U.S. Pre-Grant Publication No. 2017/0040637 hereinafter Ceder. 
Regarding Claim 2, Kambara teaches a solid electrolyte that comprises the metal element such as Zn or Ge (paragraphs 55-61) but does not specifically disclose Ag, Mg Ca, or Y elements. 
However, Ceder teaches a sulfide solid electrolyte material that comprises a metal element such as Mg or Ca (paragraphs 51, 56, 93). Therefore, it would have been obvious to one of ordinary skill in the art to form a sulfide solid electrolyte material that further includes Mg or Ca before the effective filing date of the claimed invention because Ceder discloses that such configuration shows improved ion conductivity and stability against lithium metal degradation (paragraph 53). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729